              Case 3:08-cv-00115-LRH-CLB Document 197 Filed 01/19/21 Page 1 of 2



 1

 2

 3                                 UNITED STATES DISTRICT COURT
 4                                          DISTRICT OF NEVADA
 5       DAVID RIKER, et al.,                                     Case No. 3:08-cv-00115-LRH-CLB
 6                                              Plaintiffs,
                v.                                                               ORDER
 7
         JAMES GIBBONS, et al.,
 8
                                             Defendants.
 9

10             Richard Iden, an inmate at Ely State Prison, identifies himself as a “real party in interest”
11   to this closed § 1983 civil rights class action. Currently before the Court are Iden’s Motion for
12   Notice of Violation of Settlement Agreement (ECF No. 193) and Motion for Clarification (ECF
13   No. 195). Defendants oppose the motions. (ECF Nos. 194, 196.) Iden did not file replies, and the
14   deadline to do so expired without a request for extension.
15             The underlying action addressed plaintiffs’ allegations that Ely State Prison lacked a
16   constitutionally adequate health care system. Plaintiffs were represented by class counsel. On
17   October 25, 2010, the Court held a fairness hearing regarding a proposed settlement agreement.
18   (ECF No. 172.) The Court entered an order on October 28, 2010, approving the settlement
19   agreement as fair, reasonable, and adequate, under Rule 23(e) of the Federal Rules of Civil
20   Procedure, and dismissing this case with prejudice. (ECF No. 174.) Judgment was entered on
21   October 28, 2010. (ECF No. 175.)
22             Iden’s motions claim that defendants and their successors are not timely filling his “KOP”
23   medications on a monthly basis. 1 He asserts that defendants’ inaction violates the terms of the
24   settlement agreement in this case and he, therefore, asks the Court to enforce the agreement.
25             The court-approved settlement agreement states as follows:
26             Subsequent to the dismissal of the Riker litigation with prejudice, the parties’ sole
               remedy to enforce or interpret this agreement, or to otherwise resolve any disputes
27
     1
28       Defendants represent that “KOP” is a correctional acronym for “keep on person.” (ECF No. 194 at 2 n.5.)



                                                              1
           Case 3:08-cv-00115-LRH-CLB Document 197 Filed 01/19/21 Page 2 of 2


            that may arise from this agreement, other than by pursuing the dispute-resolution
 1          process set forth in Section V(M) of this agreement, shall lie in an action for breach
            of contract seeking specific performance only (and expressly not money damages),
 2
            commenced in a Nevada state court applying Nevada law, and not reinstatement of
 3          the Riker litigation in any court for any purpose.

 4   (ECF No. 144-2, at 4, Part I(C), ¶ 6) (capitalization altered). As such, the motions are denied.

 5          IT IS THEREFORE ORDERED that inmate Richard Iden’s Motion for Notice of

 6   Violation of Settlement Agreement (ECF No. 193) and Motion for Clarification (ECF No. 195)

 7   are DENIED.

 8          IT IS FURTHER ORDERED that inmate Richard Iden SHALL FILE NO FURTHER

 9   DOCUMENTS in this closed action.

10          DATED this 15th day of January, 2021.
11

12
                                                          LARRY R. HICKS
13                                                        UNITED STATES DISTRICT JUDGE
14

15

16

17

18

19
20

21

22

23

24

25

26

27

28


                                                      2
